Title: To Alexander Hamilton from Morgan Lewis, 24 June 1789
From: Lewis, Morgan
To: Hamilton, Alexander



Rhinebeck [New York] 24th. June 89
Dear sir.

I am informed the Inhabitants of New York have it in Contemplation to make Mr King one of our Senators. Under this Persuasion I have thrown it out in Conversation to several of the Country Members & have found it very generally disapproved of, so much so, that I am satisfied it cannot at present be accomplished. I am afraid, too, it would interfere with the Appointment of Genl. Schuyler, in this Way. Many Persons think we are bound to support Judge Yates, in Order to convince the public, that our only Object in pushing him for the Government, was not merely the removal of Mr. Clinton. This may operate with many as a Reason for supporting the Judge against the General. How will it answer to try the old Chief for the Southern District. This I imagine will give pretty general Satisfaction. The old Gentleman will be provided for, and Judge Yates satisfied with stepping into the Chief Justice’s Chair. Give me your Sentiments upon this subject, and also upon the Mode most proper to be adopted in the Appointment of Senators.
Mrs. L Joins in comps. to Mrs. H. with   Dr sir   Your Friend & hume Servt

Morn. Lewis

